American Century Government Income Trust Prospectus Supplement Government Bond Fund Supplement dated May 20, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the Annual Total Returns table on page 11 of the prospectus. For the calendar year ended December 31, 2009 1 year 5 years 10 years Investor Class Return Before Taxes 3.01% 5.31% 6.08% Return After Taxes on Distributions 1.38% 3.69% 4.29% Return After Taxes on Distributions and Sale of Fund Shares 2.03% 3.59% 4.18% A Class(1)Return Before Taxes -1.90% 4.09% 5.33% C Class(2) Return Before Taxes 2.00% 4.25% 5.02% R Class(2) Return Before Taxes 2.45% 4.78% 5.55% Barclays Capital US Government/MBS Index(3) (reflects no deduction for fees, expenses or taxes) 1.96% 5.32% 6.31% Citigroup Treasury/Mortgage Index (reflects no deduction for fees, expenses or taxes) 1.71% 5.38% 6.34% 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. 2 Historical performance for the C and R Classes prior to their inception is based on the performance of Investor Class shares. C and R Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's benchmark changed from the Citigroup Treasury/Mortgage Index to the Barclays Capital US Government/MBS Index.This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams.The investment process is unchanged. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-686321005
